EXHIBIT 10.1





STOCK PURCHASE AGREEMENT




BY AND BETWEEN


PAVILION BANCORP, INC.
(SELLER)


AND


DEARBORN BANCORP, INC. (BUYER)


DATED AS OF JULY 16, 2004






--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT
TABLE OF CONTENTS

ARTICLE I       1     ARTICLE II      4     2 .1 Sale of Stock  4     2 .2
Closing  4     2 .3 Closing Deliveries  5     2 .4 Further Assurances  5    
ARTICLE III      5     3 .1 Capital Structure  6     3 .2 Organization,
Standing, and Authority of the Bank  6     3 .3 No Subsidiaries  6     3 .4
Deposit Insurance  7     3 .5 Authorized and Effective Agreement; No Conflicts 
7     3 .6 Regulatory Reports  8     3 .7 Financial Statements  8     3 .8
Material Adverse Changes; Interim Events  8     3 .9 Tax Matters  8     3 .10
Legal Proceedings  9     3 .11 Compliance with Laws  9     3 .12 Employee
Benefit Plans  10     3 .13 Certain Contracts  11     3 .14 Brokers and Finders 
12     3 .15 Insurance  13     3 .16 Properties  13     3 .17 Labor and
Employment  14     3 .18 Allowance for Loan Losses; Loan Guarantees  14     3
.19 Material Interests of Certain Persons  14     3 .20 No Undisclosed
Liabilities  14     3 .21 Loan Portfolio  15     3 .22 Investment Portfolio  15
    3 .23 Interest Rate Risk Management Instruments  15     3 .24 Community
Reinvestment Act Compliance  15     3 .25 Intellectual Property  16     3 .26
Contracts and Commitments  16     3 .27 Retiree Benefits  16     3 .28
Employment, Severance and Change in Control Agreements  16     ARTICLE IV     
17     4 .1 Organization, Standing, and Authority of Buyer  17     4 .2
Authorized and Effective Agreement  17     4 .3 Compliance with Laws  18     4
.4 Material Adverse Change  18     4 .5 Legal Proceedings  18     4 .6 Brokers
and Finders  19     ARTICLE V      19     5 .1 Reasonable Best Efforts  19     5
.2 Regulatory Matters  19     5 .3 Investigation and Confidentiality  20     5
.4 Press Releases  20     5 .5 Business of the Parties  21     5 .6 Current
Information; Supplements to Disclosure Schedule  23     5 .7 Continuing
Indemnification of Bank's Officers and Directors  24     5 .8 Transaction
Expenses  24     5 .9 Employees and Employee Benefit Plans  25     5 .10
Integration of Data Processing  25     5 .11 Loan Participation  26     ARTICLE
VI      26     6 .1 Conditions Precedent - Buyer and Seller  26     6 .2
Conditions Precedent - Seller  27     6 .3 Conditions Precedent - Buyer  27    
ARTICLE VII      29     7 .1 Termination  29     7 .2 Effect of Termination  29
    7 .3 Waiver  30     7 .4 Amendment or Supplement  30     ARTICLE VIII     
30     8 .1 Non Survivability of Representations and Warranties  30     8 .2
Entire Agreement  30     8 .3 No Assignment  30     8 .4 Notices  31     8 .5
Interpretation  31     8 .6 Counterparts  32     8 .7 Governing Law  32     8 .8
Severability  32  


--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT

        This STOCK PURCHASE AGREEMENT is entered into by and between PAVILION
BANCORP, INC., a Michigan corporation and a registered bank holding company, and
DEARBORN BANCORP, INC., a Michigan corporation and a registered bank holding
company.

        WHEREAS, Seller owns all of the issued and outstanding capital stock of
the Bank of Washtenaw, a Michigan banking corporation; and

        WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase
from Seller, all of the stock of the Bank of Washtenaw, pursuant to the terms
and conditions of this Agreement;

        NOW, THEREFORE, in consideration of such inducements and of the mutual
covenants and agreements contained herein, the parties hereby agree as follows:


ARTICLE I
DEFINITIONS

        The following terms shall have the meanings ascribed to them for all
purposes of this Agreement.

        “Agreement” shall mean this Agreement, dated as of July 16, 2004,
between Buyer and Seller, including the Disclosure Schedule.

        “Bank” shall mean the Bank of Washtenaw, a Michigan banking corporation.

        “Bank Employee Plans” shall mean all stock option, employee stock
purchase and stock bonus plans, qualified pension or profit-sharing plans, any
deferred compensation, consultant, bonus, or group insurance contract, or any
other incentive, health and welfare, or employee benefit plan or agreement
maintained for the benefit of employees or former employees of the Bank, whether
written or oral.

        “Bank Financial Statements” shall mean the financial information
included in filings (including Call Reports) made by the Bank with any
Regulatory Authority (including related notes and schedules, if any) related to
the Bank’s financial condition or results of operation (i) as of June 30, 2004;
December 31, 2003; and December 31, 2002; (ii) for the years ended December 31,
2003, and December 31, 2002; and (iii) for the six (6) month period ended
June 30, 2004.

        “Buyer” shall mean Dearborn Bancorp, Inc., a Michigan corporation.

        “Call Report Instructions” shall mean the Reports of Condition and
Income Instruction Book, as updated, and related supplemental instructions and
guidelines issued by the Regulatory Authorities.


1

--------------------------------------------------------------------------------



        “Closing” shall mean the closing of the sale of Stock pursuant to this
Agreement.

        “Closing Date” shall mean the date on which the Closing occurs.

        “Code” shall mean the Internal Revenue Code of 1986, as amended.

        “Commissioner” means the Commissioner of the Michigan Office of
Financial and Insurance Services.

        “CRA” shall mean the Community Reinvestment Act.

        “Disclosure Schedule” shall mean the schedule provided by Seller to
Buyer on or prior to the date of this Agreement, as the same may be updated
and/or amended pursuant to the terms and conditions of this Agreement.

        “DOJ” shall mean the United States Department of Justice.

        “Environmental Claim” shall mean any written notice from any
Governmental Entity or third party alleging potential liability (including
potential liability for investigatory costs, cleanup costs, governmental
response costs, natural resources damages, property damages, personal injuries,
or penalties) arising out of, based on, or resulting from the presence, or
release into the environment, of any Materials of Environmental Concern.

        “Environmental Laws” shall mean any federal, state, or local law,
statute, ordinance, rule, regulation, code, license, permit, authorization,
approval, consent, order, judgment, decree, injunction, or agreement with any
Governmental Entity relating to (i) the protection, preservation, or restoration
of the environment (including air, water vapor, surface water, groundwater,
drinking water supply, surface soil, subsurface soil, plant and animal life, or
any other natural resource), and/or (ii) the use, storage, recycling, treatment,
generation, transportation, processing, handling, labeling, production, release,
or disposal of Materials of Environmental Concern. The term Environmental Law
includes (i) the Comprehensive Environmental Response, Compensation and
Liability Act, as amended (42 U.S.C. §9601, et seq); the Resource Conservation
and Recovery Act, as amended (42 U.S.C. §6901, et seq); the Clean Air Act, as
amended (42 U.S.C. §7401, et seq); the Federal Water Pollution Control Act, as
amended (33 U.S.C. §1251, et seq); the Toxic Substances Control Act, as amended
(15 U.S.C. §9601, et seq); the Emergency Planning and Community Right to Know
Act, as amended (42 U.S.C. §1101, et seq); the Safe Drinking Water Act, as
amended (42 U.S.C. §300f, et seq); and all comparable state and local laws, and
(ii) any common law (including common law that may impose strict liability) that
may impose liability or obligations for injuries or damages due to, or
threatened as a result of, the presence of or exposure to any Materials of
Environmental Concern.

        “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.

        “FDIC” shall mean the Federal Deposit Insurance Corporation.


2

--------------------------------------------------------------------------------



        “FHLB” shall mean the Federal Home Loan Bank of Indianapolis.

        “FRS” shall mean the Board of Governors of the Federal Reserve System.

        “Governmental Entity” shall mean any federal or state court,
administrative agency, commission, or other governmental authority or
instrumentality.

        “Include” (whether or not capitalized) shall mean “include without
limitation.”

        “Indemnified Parties” is defined in Section 5.7.

        “Intellectual Property” shall mean trademarks, service marks, logos,
trade names and corporate names and registrations and applications for the
registration thereof, copyrights and registrations and applications for the
registration thereof, computer software, data and documentation, trade secrets
and confidential business information (including financial, market, business,
pricing, and cost information, and including business and marketing plans and
customer and supplier lists and information), other proprietary rights, and
copies and tangible embodiments thereof (in whatever form or medium).

        “IRS” shall mean the Internal Revenue Service or any successor thereto.

        “Material Adverse Effect” shall mean, with respect to any Party, any
effect that is material and adverse to the financial condition, results of
operations, business, and/or prospects of that Party and its Subsidiaries taken
as whole, or that materially impairs the ability of any Party to consummate the
transactions contemplated by this Agreement; provided, however, that Material
Adverse Effect shall not be deemed to include the impact of (a) changes in
accounting and/or reporting standards or requirements that are generally
applicable to the banking industry, (b) expenses incurred in connection with the
transactions contemplated by this Agreement, (c) actions or omissions of a Party
(or any of its Subsidiaries) taken with the prior informed written consent of
the other Party in contemplation of the transactions contemplated by this
Agreement, or (d) changes attributable to or resulting from changes in general
economic conditions, including changes in the prevailing level of interest
rates.

        “Material” or “Material Liability” shall mean any event or occurrence
that is adverse to the financial condition or results of operations of any Party
which aggregate effect would be greater than $100,000.

        “Materials of Environmental Concern” shall mean pollutants,
contaminants, wastes, toxic substances, petroleum and petroleum products, and
any other materials regulated under Environmental Laws.

        “MBCA” shall mean the Michigan Business Corporation Act, as amended.

        “MB Code” shall mean the Michigan Banking Code of 1999, as amended.

        “Party” shall mean each of Buyer and Seller.


3

--------------------------------------------------------------------------------



        “PBGC” shall mean the Pension Benefit Guaranty Corporation, or any
successor thereto.

        “Purchase Price” shall mean Fifteen Million Dollars ($15,000,000).

        “Regulatory Authority” shall mean, collectively, the DOJ, FRS, FDIC, and
the Commissioner.

        “Requisite Regulatory Approvals” shall mean all consents and approvals
required from all Regulatory Authorities or other Governmental Entities having
jurisdiction over the Parties as shall be necessary for the completion of the
transactions contemplated by this Agreement and the continuation by Buyer after
the Closing of the business of the Bank, as such business is carried on
immediately prior to the Closing.

        “Rights” shall mean warrants, options, rights, convertible securities,
and other arrangements or commitments which obligate an entity to issue or
dispose of any of its capital stock or other ownership interests.

        “SEC” shall mean the Securities and Exchange Commission.

        “Seller” shall mean Pavilion Bancorp, Inc., a Michigan corporation.

        “Stock” shall mean all of the issued and outstanding shares of capital
stock of the Bank.

        “Subsidiary” and “Significant Subsidiary” shall have the meanings set
forth in Rule 1-02 of Regulation S-X of the SEC.


ARTICLE II
SALE OF THE STOCK

2.1   Sale of Stock


        Subject  to the terms and conditions of this Agreement, at the Closing,
Seller shall sell to Buyer, and Buyer shall purchase from Seller, all of the
Stock, free and clear of all liens, charges, security interests, options,
proxies, voting trusts and agreements, and other encumbrances and restrictions,
except as otherwise provided in Section 3807 of the MB Code and in 12 U.S.C. §
1831o. In consideration for the sale of the Stock by Seller, at the Closing,
Buyer shall pay to Seller the Purchase Price, in immediately available funds by
wire transfer to an account designated by Seller.

2.2   Closing


        The Closing shall occur at a time and place selected by Buyer, but in no
event later than fifteen (15) days after the receipt of all Requisite Regulatory
Approvals and the expiration of all required waiting periods imposed by any
Regulatory Authority in connection with the Requisite Regulatory Approvals. The
Parties shall use their respective best efforts to cause the Closing to occur on
or prior to October 31, 2004.


4

--------------------------------------------------------------------------------



2.3   Closing Deliveries


          (a)        On or prior to the Closing Date, Buyer shall deliver all of
the following to Seller:


          (i) the Purchase Price;


          (ii)        the certificates required pursuant to Sections 6.2(c) and
(d); and


          (iii)        such other documents and instruments as Seller reasonably
requests to effect the transactions contemplated by this Agreement.


          (b)        On or prior to the Closing Date, Seller shall deliver all
of the following to Buyer:


          (i)        one or more stock certificates representing all of the
shares of Stock, duly endorsed for transfer or accompanied by duly executed
stock powers, conveying such shares from Seller to Buyer effective as of the
Closing Date;


          (ii)        the original minute book, stock transfer records,
corporate seal, and other materials related to the administration and corporate
record keeping of the Bank;


          (iii)        the certificates required pursuant to Sections 6.3(c) and
(d) and the legal opinion required pursuant to Section 6.3(e); and


          (iv)        such other documents and instruments as Buyer reasonably
requests to effect the transactions contemplated by this Agreement.


2.4   Further Assurances


        If, at any time after the Closing, Buyer shall consider that any further
assignments or assurances in law or any other acts are necessary or desirable to
(i) vest, perfect, or confirm, of record or otherwise, in Buyer right, title, or
interest in or to the Stock, or (ii) otherwise carry out the purposes of this
Agreement, Seller and its proper officers and directors shall, at Buyer’s
expense, execute and deliver all such proper assignments and assurances in law
and do all acts necessary or proper to vest, perfect, or confirm title to and
possession of the Stock in Buyer and otherwise to carry out the purposes of this
Agreement.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

        Seller hereby makes the representations and warranties set forth in this
Article III to Buyer. Each representation and warranty made by Seller in this
Agreement shall be subject to each item set forth in the Disclosure Schedule.
The inclusion of an item in the Disclosure Schedule shall not be deemed an
admission by Seller that such item represents a material fact, event, or
circumstance or would or is likely to result in a Material Adverse Effect on the
Bank.


5

--------------------------------------------------------------------------------



3.1   Capital Structure


        The authorized capital stock of the Bank consists of two hundred
thousand (200,000) shares of common stock, Ten Dollars ($10) par value per
share, which is the only class of capital stock that the Bank is authorized to
issue. The Stock consists of two hundred thousand (200,000) shares of the Bank’s
common stock, Ten Dollars ($10) par value per share. Seller owns all of the
Stock. There are no other shares of stock of the Bank outstanding. Except as
otherwise provided in Section 3807 of the MB Code and 12 U.S.C. § 1831o, all of
the shares of Stock have been duly authorized and validly issued and are fully
paid and nonassessable, and none of the shares of Stock have been issued in
violation of the preemptive rights of any person, firm, or entity. Seller owns
all of the shares of Stock free and clear of any and all liens, charges,
security interests, options, proxies, voting trusts and agreements, and other
encumbrances and restrictions, except as otherwise provided in Section 3807 of
the MB Code and 12 U.S.C. § 1831o. There are no Rights authorized, issued, or
outstanding with respect to the capital stock of the Bank as of the date of this
Agreement. The Bank has not established a record date for any stock dividend,
stock split, recapitalization, reclassification, combination, or similar
transaction that has not become effective prior to the date of this Agreement.
The Bank has no obligation (contingent or otherwise) to purchase, redeem, or
otherwise acquire any of its securities or any interests therein or to pay any
dividend or make any distribution in respect thereof.

3.2   Organization, Standing, and Authority of the Bank


        The Bank is a banking corporation duly organized, validly existing, and
in good standing under the laws of the State of Michigan, with full corporate
power and authority to own or lease all of its properties and assets and to
carry on its business as now conducted. The Bank is duly licensed or qualified
to do business and is in good standing in each jurisdiction in which its
ownership or leasing of property or the conduct of its business requires such
licensing or qualification. The Bank has delivered to Buyer true and complete
copies of the Articles of Incorporation and Bylaws of the Bank as in effect as
of the date of this Agreement. The minute books and other corporate books and
records of the Bank, as previously made available to Buyer (and as shall be
delivered to Buyer at Closing), are true, correct, and complete in all material
respects. The Bank is a member of the FRS.

3.3   No Subsidiaries


        The Bank does not own any Subsidiaries. Except for (x) securities and
other interests held in a fiduciary capacity and beneficially owned by third
parties or taken in consideration of debts previously contracted, and (y)
securities and other interests set forth on Schedule 3.3, the Bank does not own
or have the right to acquire, directly or indirectly, any outstanding capital
stock or other voting securities or ownership interests of any corporation,
bank, savings association, partnership, joint venture, or other organization,
other than investment securities representing not more than 5% of any entity.


6

--------------------------------------------------------------------------------



3.4   Deposit Insurance


        All eligible accounts of the Bank are insured by the Bank Insurance Fund
of the FDIC to the maximum extent permitted by law.

3.5   Authorized and Effective Agreement; No Conflicts


          (a)        Seller has all requisite power and authority to enter into
this Agreement and (subject to receipt of all Requisite Regulatory Approvals) to
perform all of its obligations hereunder. The execution and delivery of this
Agreement and the completion of the transactions contemplated hereby have been
approved by the Board of Directors of Seller and have been duly authorized and
approved by all necessary corporate action in respect thereof on the part of
Seller. This Agreement has been duly and validly executed and delivered by
Seller and, assuming due authorization, execution, and delivery by Buyer,
constitutes a legal, valid, and binding obligation of Seller, enforceable
against it in accordance with its terms, subject, as to enforceability, to
bankruptcy, insolvency, and other laws of general applicability relating to or
affecting creditors’ rights and to general equity principles, and except to the
extent such enforceability may be limited by laws relating to safety and
soundness of insured depository institutions or by the appointment of a
conservator by any Regulatory Authority.


          (b)        Neither the execution and delivery of this Agreement, nor
completion of the transactions contemplated hereby, nor compliance by Seller
with any of the provisions hereof (i) does or will conflict with or result in a
breach of any provisions of the Articles of Incorporation or Bylaws of Seller or
the Bank, (ii) violate, conflict with, or result in a breach of any term,
condition, or provision of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or give rise
to any right of termination, cancellation, or acceleration with respect to, or
result in the creation of any lien, charge, or encumbrance upon any property or
asset of Seller or the Bank pursuant to any material note, bond, mortgage,
indenture, deed of trust, license, lease, agreement, or other instrument or
obligation to which Seller or the Bank is a party, or by which any of their
respective properties or assets may be bound or affected, (iii) subject to
receipt of all Requisite Regulatory Approvals, violates any order, writ,
injunction, decree, statute, rule, or regulation applicable to Seller or the
Bank, or (iv) result in the termination or any impairment of any permit,
license, franchise, contractual right, or other authorization maintained or
required to be maintained by the Bank.


          (c)        Except for the Requisite Regulatory Approvals, and consents
referenced on Schedule 3.5(c), no consents or approvals of or filings or
registrations with any Governmental Entity or with any third party are necessary
on the part of Seller in connection with (x) the execution and delivery by
Seller of this Agreement, or (y) the completion of the transactions contemplated
by this Agreement.


          (d)        As of the date of this Agreement, Seller is not aware of
any reasons relating to Seller or the Bank (including CRA compliance) why all
Requisite Regulatory Approvals shall not be procured free of any conditions or
requirements which could materially impair the value of the Bank to Buyer.



7

--------------------------------------------------------------------------------



3.6   Regulatory Reports


        The Bank has duly filed with each Regulatory Authority and any other
applicable Governmental Entity all reports, notices, and other documents
required to be filed under applicable laws and regulations, except to the extent
that all failures to so file any such reports, notices, or other documents, in
the aggregate, would not have a Material Adverse Effect on the Bank. All such
reports were, in all material respects, complete and accurate and in compliance
with the requirements of applicable laws and regulations. In connection with the
most recent examination of the Bank by the appropriate Regulatory Authorities on
February 10, 2003, the Bank was not required to correct or change any action,
procedure, or proceeding which Seller believes has not been corrected or changed
as required.

3.7   Financial Statements


        Except as stated therein, the Bank Financial Statements (i) are true,
complete, and correct in all material respects, (ii) have been prepared in
conformity, in all material respects, with the Call Report Instructions, and
(iii) fairly present the financial position and results of operations of the
Bank on the dates and for the periods indicated therein. The Bank Financial
Statements do not include any material assets or omit to state any material
liability or other facts, the inclusion or omission of which renders the Bank
Financial Statements, in light of the circumstances under which they were made,
misleading in any material respect. Any audits of the Bank have been conducted,
in all material respects, in accordance with generally accepted auditing
standards. The books and records of the Bank have been maintained in material
compliance with applicable legal and accounting requirements, and such books and
records accurately reflect all dealings and transactions in respect of the
business, assets, liabilities, and affairs of the Bank.

3.8   Material Adverse Changes; Interim Events


        Except for the transactions contemplated by this Agreement, since
December 31, 2003, (i) the Bank has conducted its business in the ordinary and
usual course, and (ii) no event has occurred or circumstance arisen that, in the
aggregate, has had or is reasonably likely to have a Material Adverse Effect on
the Bank.

3.9   Tax Matters


          (a)        The Bank has timely filed all federal, state, and local
(and, if applicable, foreign) income, franchise, bank, excise, real property,
personal property, and other tax returns, including the Michigan Single Business
Tax returns, required by applicable law to be filed by it (including estimated
tax returns, income tax returns, information returns, and withholding and
employment tax returns) and has paid, or where payment is not required to have
been made, has set up an adequate reserve or accrual for the payment of, all
taxes required to be paid in respect of the periods covered by such returns and,
as of the Closing, will have paid, or where payment is not required to have been
made, will have set up an adequate reserve or accrual for the payment of, all
taxes for any subsequent periods ending on or prior to the Closing. The Bank
will not have any material liability for any such taxes in excess of the amounts
so paid or reserves or accruals so established.



8

--------------------------------------------------------------------------------



          (b)        All federal, state, and local (and, if applicable, foreign)
income, franchise, bank, excise, real property, personal property, and other tax
returns filed by the Bank are complete and accurate in all material respects.
The Bank is not delinquent in the payment of any tax, assessment, or
governmental charge and has not requested any extension of time within which to
file any tax returns in respect of any fiscal year or portion thereof. There are
currently no agreements in effect with respect to the Bank to extend the period
of limitations for the assessment or collection of any tax. As of the date of
this Agreement, no audit, examination, or deficiency or refund litigation with
respect to any such return is pending or, to the best of Seller’s knowledge,
threatened.


          (c)        The Bank (i) is not a party to any agreement providing for
the allocation or sharing of taxes, (ii) is not required to include in income
any adjustment pursuant to Section 481(a) of the Code by reason of a voluntary
change in accounting method initiated by the Bank (nor does Seller have any
knowledge that the IRS has proposed any such adjustment or change of accounting
method), and (iii) has not filed a consent pursuant to Section 341(f) of the
Code or agreed to have Section 341(f)(2) of the Code apply.


3.10   Legal Proceedings


        There are no actions, suits, claims, governmental investigations, or
proceedings instituted, pending or, to Seller’s knowledge, threatened (or
unasserted but considered probable of assertion and which, if asserted, would
have at least a reasonable probability of an unfavorable outcome) against the
Bank or against any asset, interest, or right of the Bank, or against any
officer, director, or employee of the Bank (with respect to such person’s
employment by or other association with the Bank). The Bank is not a party to
any order, judgment, or decree that is reasonably likely to have a Material
Adverse Effect on the Bank.

3.11   Compliance with Laws


          (a)        The Bank has all permits, licenses, certificates of
authority, orders, and approvals of, and has made all filings, applications, and
registrations with, all Governmental Entities that are required in order to
permit it to carry on its business as it is presently being conducted. All such
permits, licenses, certificates of authority, orders, and approvals are in full
force and effect and will not be adversely affected by virtue of the completion
of the transactions contemplated by this Agreement. To Seller’s knowledge, no
suspension or cancellation of any of the same is threatened.


          (b)        The Bank is not in violation of its Articles of
Incorporation, Bylaws, or other charter documents, or in material violation of
any applicable federal, state, or local law or ordinance or any order, rule, or
regulation of any Governmental Entity, including all regulatory capital
requirements, truth-in-lending, usury, fair credit reporting, equal credit
opportunity, community reinvestment, redlining, loan insurance and guarantee
programs, consumer protection, securities, safety, health, anti-discrimination,
antitrust, and wage and hour laws, ordinances, orders, rules and regulations, or
in default with respect to any order, writ, injunction, or decree of any court,
or in default under any order, license, regulation, or demand of any
Governmental Entity. The Bank has not received any notice or communication from
any Governmental Entity asserting that it is in violation of any of the
foregoing. The Bank is not subject to any regulatory or supervisory cease and
desist order, agreement, written directive, memorandum of understanding, or
written commitment (other than those of general applicability issued by
Governmental Entities) and has not received any written communication requesting
that it enter into any of the foregoing.



9

--------------------------------------------------------------------------------



3.12   Employee Benefit Plans


          (a)        Set forth on Schedule 3.12 is a list of all Bank Employee
Plans. Seller has delivered to Buyer accurate and complete copies of each of
such Bank Employee Plans (including amendments, agreements, and summary plan
descriptions relating thereto) together with, in the case of tax-qualified
plans, (i) the most recent financial reports prepared with respect thereto, (ii)
the most recent annual reports filed with any Governmental Entity with respect
thereto, and (iii) all rulings and determination letters and any open requests
for rulings or letters that pertain thereto. All Bank Employee Plans are
maintained by Seller, and no Bank Employee Plan will be transferred to Buyer
pursuant to the transactions contemplated by this Agreement.


          (b)        The Bank has not maintained a defined benefit plan, as
defined in ERISA §3(35). Seller has furnished Buyer with applicable letters from
the IRS and the PBGC.


          (c)        The Bank does not participate in and has not incurred any
liability under Section 4201 of ERISA for a complete or partial withdrawal from
a multi-employer plan (as such term is defined in Section 3(37) of ERISA).


          (d)        Seller has received a determination letter from the IRS
with respect to each Bank Employee Plan that is intended to qualify under
Section 401 of the Code to the effect that such Bank Employee Plan and
associated trust include all applicable provisions required by the Code and that
the trust associated with such Bank Employee Plan is exempt from tax under
Section 501 of the Code. Nothing has occurred, whether by action or failure to
act, that could reasonably be expected to cause the loss of such qualification.
The Bank does not have any liability under any such Bank Employee Plan that is
not reflected in the Bank Financial Statements, other than liabilities incurred
in the ordinary course of business in connection therewith subsequent to the
date thereof.


          (e)        No transaction prohibited by Section 406 of ERISA (and not
exempt under Section 408 of ERISA or Section 4975 of the Code) has occurred with
respect to any Bank Employee Plan that would result in the imposition, directly
or indirectly, of an excise tax under Section 4975 of the Code or otherwise have
a Material Adverse Effect on the Bank.


          (f)        Full payment has been made (or proper accruals have been
established) of all contributions which are required for periods prior to the
date of this Agreement, and full payment will be so made (or proper accruals
will be so established) of all contributions which are required for periods
after the date of this Agreement and prior to the Closing, under the terms of
each Bank Employee Plan or ERISA.



10

--------------------------------------------------------------------------------



          (g)        The Bank Employee Plans have been operated in material
compliance with the applicable provisions of ERISA, the Code, all regulations,
rulings, and announcements promulgated or issued thereunder, and all other
applicable governmental laws and regulations. All contributions required to be
made to Bank Employee Plans as of the date of this Agreement have been made, and
all contributions required to be made to Bank Employee Plans as of the Closing
will have been made as of such time.


          (h)        There are no pending or, to Seller’s knowledge, threatened
claims (other than routine claims for benefits) by, on behalf of, or against any
Bank Employee Plans or any trust related thereto or any fiduciary thereof. No
administrative investigation, audit or other administrative proceeding by the
United States Department of Labor, the PBGC, the IRS or other federal or state
governmental agencies are pending, in progress, or, to Seller’s knowledge,
threatened.


          (i)        No Bank Employee Plan provides retiree welfare benefits,
and the Bank is not obligated to provide any retiree welfare benefits except as
required under Section 4980B of the Code.


          (j)        No Bank Employee Plan exists that could result in the
payment to any present or former employee of the Bank of any money or other
property or accelerate or provide any other rights or benefits to any present or
former employee of the Bank as a result of the transactions contemplated by this
Agreement.


          (k)        No ERISA Affiliate has directly or indirectly acted in any
manner or incurred any obligation or liability, and will not directly or
indirectly act in any manner in the future to incur any obligation or liability
in the future with respect to any benefit plan which has or could give rise to
any liens on any of Bank’s assets, or which could result in any liability or
obligation to Bank, whether arising out of establishing, operating,
administering, or terminating such benefit plans or the transactions
contemplated by this Agreement. For purposes of this Agreement, “ERISA
Affiliate” means each other person or entity required to be aggregated with Bank
under Code Section 414(b), (c), (m), or (o).



11

--------------------------------------------------------------------------------



3.13   Certain Contracts


          (a)        Except as set forth on Schedule 3.13(a), the Bank is not a
party to, bound or affected by, or receives or is obligated to pay benefits
under (i) any agreement, arrangement, or commitment, including any agreement,
indenture, or other instrument, relating to the borrowing of money by the Bank
(other than deposits, FHLB advances, federal funds purchased, and securities
sold under agreements to repurchase in the ordinary course of business) or the
guarantee by the Bank of any obligation other than in the ordinary course of its
banking business; (ii) any agreement, arrangement, or commitment relating to the
engagement of a consultant or the employment, election, or retention in office
of any present or former director, officer, or employee of the Bank; (iii) any
agreement, arrangement, or understanding (other than as set forth in this
Agreement) pursuant to which any payment (whether of severance pay or otherwise)
became or may become due to any director, officer, or employee of the Bank upon
execution of this Agreement or upon or following completion of the transactions
contemplated by this Agreement; (iv) any agreement, arrangement, or
understanding pursuant to which the Bank is obligated to indemnify any director,
officer, employee, or agent of the Bank, other than as set forth in the Bank
Employee Plans and in the Articles of Incorporation and Bylaws of the Bank; (v)
any agreement, arrangement, or understanding to which the Bank is a party or by
which it is bound that limits its freedom to compete in any line of business or
with any person; (vi) any assistance agreement, supervisory agreement,
memorandum of understanding, consent order, cease and desist order, or condition
of any regulatory order or decree with or by any Regulatory Authority (other
than those of general applicability); (vii) any bonus, pension, profit sharing,
retirement, stock option, stock purchase, hospitalization, insurance, or other
similar plan providing for benefits for any current or former employees,
officers, or directors of the Bank; (viii) any lease, installment purchase
agreement, or other contract with respect to any property (whether real or
personal or mixed) used or proposed to be used in the Bank’s operations that
requires aggregate expenditures in excess of $10,000 in any consecutive twelve
(12) month period; (ix) any contract or agreement for the purchase or
disposition of material, supplies, equipment, or services that has a remaining
term in excess of one year or that requires aggregate expenditures in excess of
$10,000 in any consecutive twelve (12) month period of the contract; or (x) any
contract or agreement that by its terms requires the consent of any party
thereto to the consummation of the transactions contemplated by this Agreement.


          (b)        The Bank is not in default or in non-compliance under any
contract, agreement, commitment, arrangement, lease, insurance policy, or other
instrument to which it is a party or by which its assets, business, or
operations are bound or affected, whether entered into in the ordinary course of
business or otherwise, and whether written or oral, and there has not occurred
any event that with the lapse of time or the giving of notice or both would
constitute such a default or non-compliance.


3.14   Brokers and Finders


        Except for payments due to Donnelly Penman & Partners by Seller for
services rendered in connection with the transactions contemplated by this
Agreement, neither Seller nor any of its Subsidiaries nor any of their
respective directors, officers, or employees, has employed any broker or finder
or incurred any liability for any broker or finder fees or commissions in
connection with the transactions contemplated by this Agreement.


12

--------------------------------------------------------------------------------



3.15   Insurance


        Set forth on Schedule 3.15 is an accurate and complete list (including
the name of the insurer and the amounts, types, and dates of coverage) of each
insurance policy that covers the Bank and/or any of its business, properties,
assets, directors, or employees (including self-insurance). All of such policies
are in full force and effect, all premiums due to date on such policies have
been paid, and the Bank is otherwise in compliance in all material respects with
the terms and provisions of such policies. The Bank has maintained all insurance
required by applicable laws and regulations.

3.16   Properties


          (a)        The Bank does not own any real property, except for any
other real estate owned that is reflected in the most recent balance sheet
contained in the Bank Financial Statements (excluding any such other real estate
owned that has been divested, and including any other real estate owned that has
been acquired, in each case in the ordinary course of the Bank’s business since
the date of such balance sheet). All personal property owned or used by the Bank
in its business is in good condition (ordinary wear and tear excepted) and is
sufficient to carry on such business in the ordinary course, consistent with
past practices. The Bank has good and marketable title, free and clear of all
liens, encumbrances, charges, defaults, or equities (other than equities of
redemption under applicable foreclosure laws), to all of its personal property
and assets, except (i) liens for current taxes not yet due or payable, (ii)
pledges to secure deposits and other liens incurred in the ordinary course of
its banking business, (iii) for assets that are leased, (iv) such imperfections
of title that, individually and on an aggregate basis, are not likely to have a
Material Adverse Effect on the Bank, and (v) as reflected in the Bank Financial
Statements. All real and personal property that is material to the Bank’s
business and leased or licensed by the Bank is held pursuant to leases or
licenses that are valid and enforceable in accordance with their respective
terms. All rents and other amounts due under such leases and licenses have been
paid; the Bank is not in material default in any of its covenants or obligations
under any such lease or license; all such leases and licenses are unmodified and
in full force and effect; and none of such leases or licenses will terminate or
lapse prior to the Closing. All improved real property leased by the Bank is in
material compliance with all applicable zoning laws.


          (b)        To Seller’s knowledge, none of the properties occupied by
the Bank has been or is in violation of or liable under any Environmental Law.
There are no past or present actions, activities, circumstances, conditions,
events, or incidents that could reasonably form the basis of any Environmental
Claim or other claim or action or governmental investigation that could result
in the imposition of any liability arising under any Environmental Law against
the Bank or against any person or entity whose liability for any Environmental
Claim the Bank has or may have retained or assumed either contractually or by
operation of law.


          (c)        Schedule 3.16(c) sets forth a list of all leases of real
estate to which the Bank is a party as lessee or tenant.



13

--------------------------------------------------------------------------------



3.17   Labor and Employment


        All employees of the Bank are employees at will, may be terminated at
any time for any lawful reason or for no reason, and have no entitlement to
employment by virtue of any oral or written contract, employer policy, or
otherwise, except for any employees, individually or in the aggregate, the
termination of whom without cause would not impose any material liability on the
Bank or require any material payments by the Bank. No work stoppage involving
the Bank is pending or, to Seller’s knowledge, threatened. The Bank is not
involved in or, to Seller’s knowledge, threatened with or affected by, any labor
dispute, arbitration, lawsuit, or administrative proceeding involving its
employees. No employees of the Bank are represented by any labor union nor are
any collective bargaining agreements otherwise in effect with respect to such
employees, and to Seller’s knowledge, there have been no efforts to unionize or
organize any employees of the Bank.

3.18   Allowance for Loan Losses; Loan Guarantees


        To Seller’s knowledge, the allowances for loan losses reflected on the
Bank’s statements of financial condition included in the Bank Financial
Statements have been calculated, in all material respects, as of their
respective dates, in a manner consistent with the requirements of the Call
Report Instructions to provide for reasonably anticipated losses on outstanding
loans, net of recoveries. The other real estate owned reflected in the Bank
Financial Statements (if any) is carried in a manner consistent with the
requirements of the Call Report Instructions. To Seller’s knowledge, all
material guarantees of indebtedness owed to the Bank, including, but not limited
to, those of the Federal Housing Administration, the Small Business
Administration, the Farmers Home Administration, or other federal agencies, are
valid and enforceable in accordance with their respective terms.

3.19   Material Interests of Certain Persons


        No officer or director of Seller or any of its Subsidiaries or any
“associate” (as such term is defined in Rule 14a-1 under the Securities Exchange
Act of 1934, as amended) or related interest of any such person has any material
interest in any material contract or property (real or personal, tangible or
intangible) used in, or pertaining to, the Bank’s business.

3.20   No Undisclosed Liabilities


        The Bank does not have any liabilities, whether asserted or unasserted,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated, and
due or to become due, including any liability for taxes (and, to Seller’s
knowledge, there is no past or present fact, situation, circumstance, condition,
or other basis for any present or future action, suit, proceeding, hearing,
charge, complaint, claim, or demand against the Bank giving rise to any such
liability) except and to the extent (i) reflected, disclosed, or provided for in
the Bank Financial Statements, and (ii) of liabilities incurred in the ordinary
course of business since the date of the latest Bank Financial Statement.


14

--------------------------------------------------------------------------------



3.21   Loan Portfolio


        To Seller’s knowledge, all loans and discounts shown on the Bank
Financial Statements or that were entered into after the date of the most recent
balance sheet included in the Bank Financial Statements were and shall be made
for good, valuable, and adequate consideration in the ordinary course of the
Bank’s business, in accordance with sound banking practices, and are not subject
to any known defenses, set-offs, or counterclaims, including any such as are
afforded by usury or truth in lending laws, except as may be provided by
bankruptcy, solvency, or similar laws or by general principles of equity. To
Seller’s knowledge, the notes or other evidence of indebtedness evidencing such
loans and all forms of pledges, mortgages, and other collateral documents and
security agreements are valid, true, and genuine and perfected and what they
purport to be, except for failures to adequately perfect a security interest in
any collateral that are not likely, in the aggregate, to have a Material Adverse
Effect on the Bank. The Bank has complied and shall, prior to the Closing,
comply with all material laws and regulations relating to such loans.

3.22   Investment Portfolio


        All investment securities held by the Bank, as reflected in the balance
sheets of the Bank included in the Bank Financial Statements, are carried in
accordance with the requirements of the Call Report Instructions. The Bank has
good and marketable title to all securities held by it, except securities sold
under repurchase agreements or held in any fiduciary or agency capacity, free
and clear of any lien, claim, or other encumbrance, except as set forth in the
Bank Financial Statements and except to the extent any such securities are
pledged in the ordinary course of business consistent with prudent banking
practices to secure obligations of the Bank.

3.23   Interest Rate Risk Management Instruments


        Schedule 3.23 sets forth a list of all interest rate swaps, caps,
floors, option agreements, or other interest rate risk management arrangements
or agreements to which the Bank is a party or has any obligations or rights. All
such arrangements and agreements were entered into in the ordinary course of
business and in accordance with prudent banking practice and applicable rules,
regulations, and policies and with counter parties believed to be financially
responsible at the time and are legal, valid, and binding obligations of the
Bank in force in accordance with their terms (subject to the provisions of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium, or
similar laws affecting the enforceability of creditors rights generally from
time to time and effect, and equitable principles relating to the granting of
specific performance and other equitable remedies as a matter of judicial
discretion), and are in full force and effect. The Bank has duly performed all
of its obligations thereunder to the extent that such obligations to perform
have accrued; and, to Seller’s knowledge, there are no breaches, violations, or
defaults or allegations or assertions of such by any party thereunder.

3.24   Community Reinvestment Act Compliance


        The Bank has not received any notice of non-compliance with the
applicable provisions of the CRA and the regulations promulgated thereunder, and
the Bank has received a CRA rating of satisfactory or better in its last
examination. Seller knows of no fact or circumstance or set of facts or
circumstances that would cause the Bank to fail to comply with such provisions
or to cause the CRA rating of the Bank to fall below satisfactory.


15

--------------------------------------------------------------------------------



3.25   Intellectual Property


        Schedule 3.25 sets forth a list of all Intellectual Property which is
either owned by the Bank or that the Bank has the right to use. The Bank owns or
has the right to use pursuant to license, sublicense, agreement, or other
permission, all Intellectual Property necessary for the operation of its
business as presently conducted. Each such license, sublicense, or other
agreement is legal, valid, binding, enforceable, and in full force and effect.
To Seller’s knowledge, no party to any such license, sublicense, or other
agreement is in violation or default thereof. To Seller’s knowledge, the Bank
has not interfered with, infringed upon, misappropriated, or otherwise come into
conflict with any Intellectual Property rights of any third party, and the Bank
has not received any notice, charge, complaint, or claim alleging any such
interference, infringement, misappropriation, or conflict. To Seller’s
knowledge, no third party has interfered with, infringed upon, misappropriated,
or otherwise come into conflict with any Intellectual Property rights of the
Bank

3.26   Contracts and Commitments


        Schedule 3.26 contains a list of the following contracts and agreements,
whether written or oral, to which the Bank is a party:

          (a)        All leases (other than real estate), whether operating,
capital or otherwise, under which the Bank is lessor or lessee;


          (b)        All software contracts, ATM contracts, armored car
contracts, and all loan documentation fo software;


          (c)        Any material contracts pertaining to the business of the
Bank.


3.27   Retiree Benefits


        The Bank has no obligation to provide health benefits, or life insurance
benefits to or with respect to retirees, former employees, individuals on
disability or any of their relatives.

3.28   Employment, Severance and Change in Control Agreements


        There are no employment or severance agreement to which the Bank is a
party or any other agreement pursuant to which the Bank will be obligated to
make any payment as a result of the change of control of the Bank.


16

--------------------------------------------------------------------------------




ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

        Buyer hereby makes the representations and warranties set forth in this
Article IV to Seller.

4.1   Organization, Standing, and Authority of Buyer


        Buyer is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Michigan, with full corporate power and
authority to own or lease all of its properties and assets and to carry on its
business as now conducted, and Buyer is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which its ownership or
leasing of property or the conduct of its business requires such licensing or
qualification, except where the failure to be so licensed or qualified would not
have a Material Adverse Effect on Buyer. Buyer is duly registered as a bank
holding company and in good standing with the FRS.

4.2   Authorized and Effective Agreement


          (a)        Buyer has all requisite power and authority to enter into
this Agreement and (subject to receipt of all Requisite Regulatory Approvals) to
perform all of its obligations hereunder. The execution and delivery of this
Agreement and the completion of the transactions contemplated hereby have been
deemed advisable by the Board of Directors of Buyer and duly authorized and
approved by all necessary corporate action in respect thereof on the part of
Buyer. This Agreement has been duly and validly executed and delivered by Buyer
and, assuming due authorization, execution, and delivery by Seller, constitutes
a legal, valid, and binding obligation of Buyer, enforceable against it in
accordance with its terms, subject, as to enforceability, to bankruptcy,
insolvency, and other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.


          (b)        Neither the execution and delivery of this Agreement nor
completion of the transactions contemplated by this Agreement, nor compliance by
Buyer with any of the provisions hereof (i) does or will conflict with or result
in a breach of any provisions of the Articles of Incorporation or Bylaws of
Buyer or the equivalent documents of any of Buyer’s Subsidiaries, (ii) violate,
conflict with, or result in a breach of any term, condition, or provision of, or
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, or give rise to any right of termination,
cancellation, or acceleration with respect to, or result in the creation of any
lien, charge, or encumbrance upon any property or asset of Buyer or any of its
Subsidiaries pursuant to any material note, bond, mortgage, indenture, deed of
trust, license, lease, agreement, or other instrument or obligation to which
Buyer or any of its Subsidiaries is a party, or by which any of their respective
properties or assets may be bound or affected, or (iii) subject to receipt of
all Requisite Regulatory Approvals, violates any order, writ, injunction,
decree, statute, rule, or regulation applicable to Buyer, or (iv) results in
termination or any impairment of any permit, license, franchise, contractual
right, or other authorization maintained or required to be maintained by Buyer
or any of its Subsidiaries.



17

--------------------------------------------------------------------------------



          (c)        Except for the Requisite Regulatory Approvals, no consents
or approvals of or filings or registrations with any Governmental Entity or with
any third party are necessary on the part of Buyer in connection with (x) the
execution and delivery by Buyer of this Agreement, or (y) the completion of the
transactions contemplated by this Agreement.


          (d)        As of the date of this Agreement, Buyer is not aware of any
reason relating to Buyer (including CRA compliance) why all Requisite Regulatory
Approvals shall not be procured.


          (e)        No vote of the shareholders of Buyer is required by law,
Buyer’s Articles of Incorporation, Buyer’s Bylaws, or otherwise to approve this
Agreement or any of the transactions contemplated by this Agreement.


4.3   Compliance with Laws


          (a)        Buyer has all permits, licenses, certificates of authority,
orders, and approvals of, and has made all filings, applications, and
registrations with, all Governmental Entities that are required in order to
permit it to carry on its business as it is presently being conducted. All such
permits, licenses, certificates of authority, orders, and approvals are in full
force and effect. To Buyer’s knowledge, no suspension or cancellation of any of
the same is threatened.


          (b)        Buyer has duly filed with the FRS and any other applicable
Regulatory Authority the reports required to be filed under applicable laws and
regulations, and such reports were in all material respects complete and
accurate and in compliance with the requirements of applicable laws and
regulations. In connection with the most recent examinations of Buyer by the
FRS, Buyer was not required to correct or change any action, procedure, or
proceeding which has not been corrected or changed as required.


4.4   Material Adverse Change


        Since December 31, 2003, except as disclosed in documents filed by Buyer
with the SEC on or prior to the date of this Agreement, no event has occurred or
circumstance arisen that, in the aggregate, has had or is reasonably likely to
have a Material Adverse Effect on Buyer.

4.5   Legal Proceedings


        There are no actions, suits, claims, governmental investigations, or
proceedings instituted, pending, or, to Buyer’s knowledge, threatened against
Buyer or any of its Subsidiaries or against any asset, interest, or right of
Buyer or any of its Subsidiaries, or against any officer, director, or employee
of any of them that are reasonably likely to have a Material Adverse Effect on
Buyer. Neither Buyer nor any of its Subsidiaries is a party to any order,
judgment, or decree that is reasonably likely to have a Material Adverse Effect
on Buyer.


18

--------------------------------------------------------------------------------



4.6   Brokers and Finders


        Neither Buyer nor any of its Subsidiaries nor any of their respective
directors, officers, or employees, has employed any broker or finder or incurred
any liability for any broker or finder fees or commissions in connection with
the transactions contemplated by this Agreement.


ARTICLE V
COVENANTS

5.1   Reasonable Best Efforts


        Subject to the terms and conditions of this Agreement, each of the
Parties (i) shall use its reasonable best efforts in good faith to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
necessary or advisable under applicable laws and regulations so as to permit and
otherwise enable completion of the sale of Stock as promptly as reasonably
practicable, and (ii) shall cooperate fully with each other to that end.

5.2   Regulatory Matters


          (a)        The Parties shall cooperate with each other and use their
reasonable best efforts to promptly prepare and file, within thirty (30) days
after the date of this Agreement or as soon thereafter as is reasonably
practicable, all necessary documentation to obtain all Requisite Regulatory
Approvals and all permits, consents, approvals, and authorizations of any other
third parties that either Party believes are reasonably necessary to consummate
the transactions contemplated by this Agreement. Each application, filing, and
other written materials submitted to any third party or any Governmental Entity
in connection with the transactions contemplated by this Agreement shall be
reasonably acceptable to both Buyer and Seller prior to the submission of such
materials to the third party or Governmental Entity. In exercising the foregoing
right, each of the Parties shall act reasonably and as promptly as practicable.
Notwithstanding the foregoing, Buyer shall be primarily responsible for and
shall bear all expenses in connection with preparing and filing all applications
for the Requisite Regulatory Approvals.


          (b)        Buyer and Seller shall, upon request, furnish each other
with all information concerning themselves, their respective Subsidiaries,
directors, and officers, and such other matters as may be reasonably necessary
in connection with any statement, filing, notice, or application made by or on
behalf of Buyer, Seller, or the Bank to any Governmental Entity in connection
with the transactions contemplated hereby.


          (c)        Buyer and Seller shall promptly furnish each other with
copies of written communications received by Buyer or Seller, as the case may
be, or any of their respective Subsidiaries from, or delivered by, any of the
foregoing to any Governmental Entity in respect of the transactions contemplated
hereby.



19

--------------------------------------------------------------------------------



5.3   Investigation and Confidentiality


          (a)        Seller shall permit Buyer and its representatives
reasonable access to the properties and personnel of the Bank and shall disclose
and make available to Buyer and its representatives, upon Buyer’s reasonable
request, all books, papers, and records relating to the assets, Stock ownership,
properties, operations, obligations, and liabilities of the Bank, including all
books of account (including the general ledger), tax records, minute books of
meetings of boards of directors (and any committees thereof) and shareholders,
organizational documents, bylaws, material contracts and agreements, filings
with any Governmental Entity, accountants’ work papers, litigation files, loan
files, plans affecting employees, and any other business activities or prospects
in which Buyer may have a reasonable interest, provided that such access and any
such reasonable request shall be reasonably related to the transactions
contemplated by this Agreement and, in the reasonable opinion of Seller, will
not unduly interfere with normal operations or constitute a waiver of the
attorney-client privilege. Seller shall cause the Bank to make its directors,
officers, employees, and authorized representatives (including counsel and
independent public accountants) available to confer with Buyer and its
representatives, provided that such access shall be reasonably related to the
transactions contemplated by this Agreement and, in the reasonable opinion of
Seller, will not unduly interfere with normal operations or constitute a waiver
of the attorney-client privilege.


          (b)        All information furnished in connection with the
transactions contemplated by this Agreement or pursuant to this Agreement shall
be treated as the sole property of the Party furnishing the information until
the Closing. If the Closing does not occur, the Party receiving the information
shall (i) either destroy or return to the Party that furnished such information
any and all documents or other materials containing, reflecting, or referring to
such information, (ii) use its best efforts to keep confidential all such
information, and (iii) not directly or indirectly use such information for any
competitive or other commercial purposes. The obligation to keep such
information confidential shall continue for five (5) years from the date this
Agreement is terminated but shall not apply to (i) any information which (x) the
Party receiving the information can establish was already in its possession
prior to the disclosure thereof by the Party furnishing the information; (y) was
then generally known to the public; or (z) became known to the public through no
fault of the Party receiving the information; or (ii) disclosures pursuant to a
legal requirement or in accordance with an order of a court of competent
jurisdiction, provided that the Party that is the subject of any such legal
requirement or order shall use its best efforts to give the furnishing Party at
least ten (10) business days prior notice thereof.


5.4   Press Releases


        Each of the Parties agrees that it will not issue any press release or
make any public disclosure related to this Agreement or the sale of the Stock
without obtaining the prior written consent of the other Party, provided,
however, that nothing contained herein shall prohibit any party, following
notification to the other Party, from making any disclosure that is required by
law or regulation. The only person authorized to give the consent required by
this Section 5.4 on behalf of Seller is Douglas L. Kapnick. The only person
authorized to give the consent required by this Section 5.4 on behalf of Buyer
is Michael Ross.


20

--------------------------------------------------------------------------------



5.5   Business of the Parties


          (a)        During the period from the date of this Agreement and
continuing until the Closing, except as expressly contemplated or permitted by
this Agreement or with the prior written consent of Buyer, which consent shall
not be unreasonably withheld, Seller shall cause the Bank to carry on its
business in the ordinary course consistent with past practice. During such
period, Seller will use reasonable efforts to (x) preserve the business
organization of the Bank intact, (y) keep available to the Bank the present
services of the employees of the Bank, and (z) preserve for itself and Buyer the
goodwill of the customers of the Bank and others with whom the Bank has business
relationships. Without limiting the generality of the foregoing, except (i) with
the prior written consent of Buyer, which consent shall not be unreasonably
withheld, (ii) as contemplated in this Agreement, and (iii) as otherwise
disclosed in the Disclosure Schedule, between the date of this Agreement and the
Closing, Seller shall use all reasonable efforts to prevent the Bank from doing
any of the following:


          (i)        declare, set aside, make, or pay any dividend or other
distribution (whether in cash, stock, or property or any combination thereof) in
respect of the Stock;


          (ii)        issue any shares of its capital stock; issue, grant,
modify, or authorize any Rights; purchase or redeem any shares of the Stock; or
effect any recapitalization, reclassification, stock dividend, stock split, or
like change in capitalization;


          (iii)        amend its Articles of Incorporation, Bylaws, or similar
organizational documents; or waive or release any material right or cancel or
compromise any material debt or claim;


          (iv)        increase the rate of compensation of any of its directors,
officers, or employees, or pay or agree to pay any bonus or severance to, or
provide any other new employee benefit or incentive to, any of its directors,
officers, or employees other than in the ordinary course of business and in
accordance with past practice; or enter into or amend any employment or
consulting agreement or extend the term of or renew any existing employment or
consulting agreement;


          (v)        enter into or, except as may be required by law and for
amendments contemplated by this Agreement, modify any Bank Employee Plan or
other employee benefit, incentive, or welfare contract, plan, or arrangement, or
any trust agreement related thereto, in respect of any of its directors,
officers, or employees;


          (vi)        enter into (w) any transaction, agreement, arrangement, or
commitment not made in the ordinary course of business, (x) any agreement,
indenture, or other instrument relating to the borrowing of money by the Bank or
the guarantee by the Bank of any such obligation, except in the case of
deposits, FHLB advances, federal funds purchased, and securities sold under
agreements to repurchase in the ordinary course of business consistent with past
practice, (y) any agreement, arrangement, or commitment relating to the
employment of an employee or consultant, or amend any such existing agreement,
arrangement, or commitment, provided that the Bank may employ an employee in the
ordinary course of business if the employment of such employee is terminable at
will without liability, other than as required by law; or (z) any contract,
agreement, or understanding with a labor union;



21

--------------------------------------------------------------------------------



          (vii)        change its method of accounting in effect for the year
ended December 31, 2003, except as required by changes in laws or regulations or
generally accepted accounting principles or Call Report Instructions, or change
any of its methods of reporting income and deductions for federal income tax
purposes from those employed in the preparation of its federal income tax return
for such year, except as required by changes in laws or regulations;


          (viii)        make any capital expenditures in excess of $10,000
individually or $25,000 in the aggregate, other than (a) in the ordinary course
of business, (b) in connection with the transactions contemplated by this
Agreement, (c) pursuant to binding commitments disclosed on the Disclosure
Schedule that are existing on the date of this Agreement, and (d) expenditures
necessary to maintain existing assets in good repair; or enter into any new
lease or lease renewal of real property or any new lease or lease renewal of
personal property providing for annual payments exceeding $5,000;


          (ix)        file any applications or make any contract with respect to
branching or site location or relocation;


          (x)        except for purchases of U.S. Treasury securities or U.S.
Government agency securities (which in either case shall have maturities of
three (3) years or less) or commercial paper, agreements to repurchase, or
federal funds (which in all cases shall have maturities of ninety (90) days or
less), purchase any securities or make any material investment, either by
purchase of stock or securities, contributions to capital, asset transfers, or
purchase of any assets, in any person, or otherwise acquire direct or indirect
control over any person, other than in connection with foreclosures or other
repossessions in the ordinary course of business;


          (xi)        enter or agree to enter into any agreement or arrangement
granting any preferential right to purchase any of its assets or rights or
requiring the consent of any party to the transfer and assignment of any such
assets or rights;


          (xii)        except as necessitated in the reasonable opinion of
Seller due to changes in interest rates, and in accordance with safe and sound
banking practices, and except to the extent required by law or any Regulatory
Authority, change or modify in any material respect any of its lending or
investment policies;


          (xiii)        except as necessitated in the reasonable opinion of
Seller due to changes in interest rates, and in accordance with safe and sound
banking practices, enter into any futures contract, option contract, interest
rate caps, interest rate floors, interest rate exchange agreement, or other
agreement for purposes of hedging the exposure of its interest-earning assets
and interest-bearing liabilities to changes in market rates of interest;



22

--------------------------------------------------------------------------------



          (xiv)        materially increase or decrease the rate of interest paid
on time deposits, or on certificates of deposit, except in a manner and pursuant
to policies consistent with past practices or to reflect changes in market
interest rates;


          (xv)        take any action that would result in any of the
representations and warranties of Seller contained in this Agreement not to be
true and correct at the Closing or that would cause any of the conditions
precedent to the Closing not to be satisfied;


          (xvi)        take any action that would materially impede or delay the
completion of the transactions contemplated by this Agreement or the ability of
any Party to perform its covenants and agreements under this Agreement; or


          (xvii)        agree to do any of the foregoing.


          (b)        Except with the prior written consent of Seller, or as
required by applicable law or any rule, regulation, order, or directive of any
Governmental Entity, or as expressly contemplated hereby, between the date of
this Agreement and the Closing, Buyer shall not, and shall cause each of its
Subsidiaries not to:


          (i)        take any action that would result in any of the
representations and warranties of Buyer contained in this Agreement not to be
true and correct at the Closing or that would cause any of the conditions
precedent to the Closing not to be satisfied;


          (ii)        take any action that would materially impede or delay the
completion of the transactions contemplated by this Agreement or the ability of
any Party to perform its covenants and agreements under this Agreement; or


          (iii)        agree to do any of the foregoing.


5.6   Current Information; Supplements to Disclosure Schedule


          (a)        During the period from the date of this Agreement to the
Closing, Seller shall, upon Buyer’s request, cause one or more of its designated
representatives to confer on a monthly or more frequent basis with Buyer’s
representatives regarding the Bank’s financial condition, operations, business,
and matters relating to the completion of the transactions contemplated by this
Agreement. As soon as reasonably practicable, Seller will deliver to Buyer each
Call Report and similar report filed by the Bank with the FRS, FDIC, or the
Commissioner concurrently with the filing of such report.


          (b)        Each Party agrees to give prompt written notice to the
other Party upon becoming aware of any change or any condition, event,
circumstance, fact, or occurrence, other than as provided in this Agreement,
that may reasonably be expected to (i) result in a Material Adverse Effect on
such Party or on the Bank, (ii) cause or constitute a material breach of any of
such Party’s representations, warranties, or covenants contained in this
Agreement, or (iii) materially impede or delay the completion of the
transactions contemplated by this Agreement or the ability of such Party to
perform its covenants and agreements under this Agreement. Any Party giving such
notice shall use its reasonable efforts to prevent or promptly to cure such
change, condition, event, circumstance, fact, or occurrence, to the extent the
same is within the Party’s reasonable control.



23

--------------------------------------------------------------------------------



          (c)        From time to time prior to the Closing, Seller shall
promptly supplement or amend the Disclosure Schedule with respect to any matter
arising after the date of this Agreement which, if existing, occurring, or known
as of the date of this Agreement, would have caused any representation or
warranty made by Seller in this Agreement to not be true and accurate or which
is necessary to correct any information in such materials which has been
rendered materially inaccurate thereby. No such supplement or amendment to such
materials shall be deemed to have modified the representations, warranties, and
covenants of Seller for the purpose of determining whether the conditions
precedent of this Agreement have been satisfied.


5.7   Continuing Indemnification of Bank’s Officers and Directors


          (a)        Buyer agrees, for a period of two (2) consecutive years
beginning at the Closing, to indemnify and hold harmless the past and present
directors and officers of the Bank (the “Indemnified Parties”) for all acts or
omissions occurring at or prior to the Closing to the same extent such persons
are indemnified and held harmless under the Articles of Incorporation and Bylaws
of the Bank in the form in effect at the date of this Agreement. Without
limiting the foregoing, all limitations of liability existing in favor of the
Indemnified Parties in the Articles of Incorporation and Bylaws of the Bank as
of the date of this Agreement, to the extent permissible under applicable law as
of the date of this Agreement, arising out of matters existing or occurring at
or prior to the Closing, shall survive the Closing and shall continue in full
force and effect.


          (b)        Seller and Buyer shall cooperate to obtain “tail coverage”
covering the acts and omissions of the officers and directors of the Bank
occurring prior to the Closing under the existing directors’ and officers’
liability insurance policy maintained by the Bank at the Closing, or through a
rider to be added to Buyer’s existing directors’ and officers’ liability
insurance policy, at Buyer’s expense, provided that any coverage obtained
through Buyer’s policy shall provide no less than the same coverages, amounts,
and other terms as the Bank’s existing coverage.


          (c)        The provisions of (a) and (b) above shall have no effect on
any act or omission that constitutes a breach of a warranty, representation, or
covenant contained in this Agreement or any document related to this Agreement.


5.8   Transaction Expenses


        Each of the Parties shall pay their own expenses associated with the
transactions contemplated by this Agreement. Seller shall pay all fees,
expenses, and other amounts owing to Donnelly Penman & Partners for services
rendered in connection with the transactions contemplated by this Agreement.


24

--------------------------------------------------------------------------------



5.9   Employees and Employee Benefit Plans


          (a)        Employees of the Bank will not be subject to any exclusion
or penalty for pre-existing conditions that were covered under the medical plan
of the Bank covering such employee immediately prior to the Closing or any
waiting period relating to coverage under Buyer’s medical plan, provided that,
to the extent that the initial period of coverage for employees of the Bank,
under any plan of Buyer that is an “Employee Welfare Benefit Plan” as defined in
Section 3(1) of ERISA, is not a full twelve (12) month period of coverage,
employees of the Bank shall be given credit under the applicable welfare plan
for any deductibles and co-insurance payments made by such employees under the
corresponding Bank Employee Plan during the balance of such twelve (12) month
period of coverage. Seller shall use its best efforts to persuade any insurance
plan to provide for such credit. Seller shall remain responsible for all COBRA
obligations for employees of the Bank (and their dependents) who have a
qualifying event (as defined under COBRA) before the Closing Date. With respect
to all plans of Buyer intended to qualify under Section 401 of the Code, the
prior service of employees of the Bank with the Bank, Seller, or any Subsidiary
of Seller shall be taken into account for purposes of eligibility and vesting.
With respect to employee benefits such as vacation, sick pay, personal days, and
the like, the prior service of employees with the Bank, Seller, or any
Subsidiary of Seller shall be applied for purposes of eligibility, vesting, and
the level of benefit to which the employee is entitled.


          (b)        Buyer shall establish or designate a defined contribution
retirement plan, qualified under Section 401 of the Code, that is substantially
comparable as to employer matching contributions to the portion of Seller’s
defined contribution retirement plan covering the Bank’s employees. Upon
evidence satisfactory to Seller relative to the establishment and qualification
of Buyer’s defined contribution retirement plan, Seller shall cause the trustee
of its defined contribution retirement plan to transfer the account balances of
the Bank’s employees to Buyer’s defined contribution retirement plan; provided
that participant loans shall be transferred in kind. Buyer’s plan shall
recognize the prior service of employees of the Bank for purposes of eligibility
and vesting under Buyer’s plan.


5.10   Integration of Data Processing


        At the request of Buyer, during the period from the date of this
Agreement to the Closing, Seller shall, and shall cause the Bank and their
respective directors, officers, and employees to, and shall make all reasonable
efforts to cause their respective data processing service providers to,
cooperate and assist Buyer in connection with preparation for an electronic and
systematic conversion of all applicable data regarding the Bank to Buyer’s
system of electronic data processing; provided, however, that no such conversion
shall occur until the Closing. In furtherance of the foregoing, Seller shall
make reasonable arrangements during normal business hours to permit
representatives of Buyer to train the Bank employees in Buyer’s system of
electronic data processing.


25

--------------------------------------------------------------------------------



5.11   Loan Participation


        After the Closing, the Bank shall have the option to reacquire all loan
participation interests that have been originated by and transferred from the
Bank to the Bank of Lenawee.


ARTICLE VI
CONDITIONS PRECEDENT

6.1   Conditions Precedent — Buyer and Seller


        The respective obligations of Buyer and Seller to effect the
transactions contemplated by this Agreement shall be subject to the satisfaction
of each of the following conditions, unless waived by both Buyer and Seller
pursuant to Section 7.3:

          (a)        All corporate action necessary to authorize the execution
and delivery of this Agreement and completion of the transactions described in
this Agreement have been duly and validly taken by Buyer and Seller.


          (b)        All Requisite Regulatory Approvals shall have been
received, all notices to any Regulatory Authority or other Governmental Entity
that are required to be given in connection with the transactions contemplated
by this Agreement shall have been given, and all statutory or regulatory waiting
periods in respect of any such approvals, consents, or notices shall have
expired.


          (c)        The Parties shall have received all approvals, consents,
and waivers of each person (other than the Requisite Regulatory Approvals) whose
approval, consent, or waiver is required for the completion of the transactions
contemplated by this Agreement; provided, however, that no such approval,
consent, or waiver shall be deemed to have been received if it shall include any
nonstandard condition or requirement that, either individually or all such
conditions and requirements in the aggregate, would so materially reduce the
economic or business benefits of the transactions contemplated by this Agreement
to Buyer that had, such condition(s) or requirement(s) been known, Buyer, in its
reasonable judgment, would not have entered into this Agreement.


          (d)        Neither of the Parties nor the Bank shall be subject to any
statute, rule, regulation, injunction, order, or decree enacted, entered,
promulgated, or enforced by any Governmental Authority that prohibits,
restricts, or makes illegal the completion of the transactions contemplated by
this Agreement.


          (e)        No proceeding shall be pending or threatened before any
Governmental Authority that seeks to prohibit, restrict, or make illegal the
completion of the transactions contemplated by this Agreement.



26

--------------------------------------------------------------------------------



6.2   Conditions Precedent — Seller


        The obligations of Seller to effect the transactions contemplated by
this Agreement shall be subject to satisfaction of the following conditions,
unless waived by Seller pursuant to Section 7.3:

          (a)        The representations and warranties of Buyer set forth in
Article IV shall be true and correct as of the date of this Agreement and as of
the Closing Date as though made on and as of the Closing Date, or on the date
when made in the case of a representation or warranty that specifically relates
to an earlier date.


          (b)        Buyer shall have performed, in all material respects, all
obligations and complied with all covenants required to be performed and
complied with by it pursuant to this Agreement on or prior to the Closing.


          (c)        Buyer shall have delivered to Seller a certificate, dated
the Closing Date and signed by its President and Chief Executive Officer and by
its Chief Financial Officer, to the effect that the conditions set forth in
Sections 6.2(a) and 6.2(b) have been satisfied.


          (d)        Buyer shall have furnished Seller with such certificates of
its officers or others and such other documents to evidence fulfillment of the
conditions set forth in Sections 6.1 and 6.2 (as such conditions relate to
Buyer) as Seller may reasonably request.


          (e)        Buyer shall have provided to Seller any information
necessary to make the representations and warranties set forth in Article IV of
this Agreement true and correct as of the Closing Date, and such information, in
the aggregate, shall not reflect a Material Adverse Effect on Buyer.


          (f)        Between the date of this Agreement and the Closing Date,
there shall not have occurred any change or condition, event, circumstance,
fact, or occurrence, other than as provided in this Agreement, which may
reasonably be expected to have a Material Adverse Effect on Buyer.


          (g)        Buyer shall have delivered to Seller all of the items
listed in Section 2.3(a).


6.3   Conditions Precedent — Buyer


        The obligations of Buyer to effect the transactions contemplated by this
Agreement shall be subject to satisfaction of the following conditions, unless
waived by Buyer pursuant to Section 7.3:

          (a)        The representations and warranties of Seller set forth in
Article III shall be true and correct as of the date of this Agreement and as of
the Closing Date as though made on and as of the Closing Date, or on the date
when made in the case of a representation or warranty that specifically relates
to an earlier date.



27

--------------------------------------------------------------------------------



          (b)        Seller shall have performed, in all material respects, all
obligations and complied with all covenants required to be performed and
complied with by Seller pursuant to this Agreement on or prior to the Closing.


          (c)        Seller shall have delivered to Buyer a certificate, dated
the Closing Date and signed by its President and Chief Executive Officer and by
its Chief Financial Officer, to the effect that the conditions set forth in
Sections 6.3(a) and 6.3(b) have been satisfied.


          (d)        Seller shall have furnished Buyer with such certificates of
its officers or others and such other documents to evidence fulfillment of the
conditions set forth in Sections 6.1 and 6.3 (as such conditions relate to
Seller) as Buyer may reasonably request.


          (e)        Buyer shall have received the opinion of Varnum, Riddering,
Schmidt & Howlett LLP counsel to Seller, dated the Closing Date, to the effect
that, on the basis of the facts, representations, and assumptions set forth in
the opinion, (i) Seller is a corporation in good standing under the laws of the
State of Michigan, (ii) the Bank is a Michigan banking corporation in good
standing under the laws of the State of Michigan, and (iii) this Agreement has
been duly executed by Seller and constitutes a binding obligation of Seller,
enforceable in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium, and
other similar laws relating to or affecting the enforcement of creditors’ rights
generally, by general equitable principles (regardless of whether enforceability
is considered in a proceeding in equity or at law), and by an implied covenant
of good faith and fair dealing.


          (f)        Seller shall have provided to Buyer any information
necessary to make the representations and warranties set forth in Article III of
this Agreement true and correct as of the Closing Date, and such information, in
the aggregate, shall not reflect a Material Adverse Effect on the Bank.


          (g)        Between the date of this Agreement and the Closing Date,
there shall not have occurred any change or any condition, event, circumstance,
fact, or occurrence, other than as provided in this Agreement, which may
reasonably be expected to have a Material Adverse Effect on the Bank.


          (h)        Seller shall have delivered to Buyer all of the items set
forth in Section 2.3(b).


          (i)        Buyer shall have received resignations from all directors
of the Bank.


          (j)        There shall be no material information set forth on any
Schedules to this Agreement of which the Buyer was unaware or was not made
available to Buyer in its due diligence investigation of the Bank.



28

--------------------------------------------------------------------------------




ARTICLE VII
TERMINATION, WAIVER, AND AMENDMENT

7.1   Termination


      This Agreement may be terminated:

          (a)        at any time on or prior to the Closing, by the mutual
consent in writing of the Parties;


          (b)        at any time on or prior to the Closing, by Buyer in writing
if Seller has, or by Seller in writing if Buyer has, breached any covenant or
undertaking contained herein or any representation or warranty contained herein,
unless such breach has been cured within thirty (30) days after written notice
by the non-breaching party to the breaching party of such breach;


          (c)        at any time, by either Buyer or Seller in writing, (i) if
any application for a Requisite Regulatory Approval is denied or withdrawn at
the request or recommendation of the Governmental Entity that is required to
grant such Requisite Regulatory Approval, unless within the twenty-five (25) day
period following any such denial or withdrawal, a petition for rehearing or an
amended application has been filed with the applicable Governmental Entity,
provided, however, that no Party shall have the right to terminate this
Agreement pursuant to this subsection if such denial or request or
recommendation for withdrawal shall be due to the failure of the Party seeking
to terminate this Agreement to perform or observe the covenants and agreements
of such Party set forth herein, or (ii) if any Governmental Entity of competent
jurisdiction shall have issued a final nonappealable order enjoining or
otherwise prohibiting the completion of the transactions contemplated by this
Agreement; and


          (d)        by either Buyer or Seller in writing if the Closing has not
occurred by the close of business on December 31, 2004, provided that this right
to terminate shall not be available to any Party whose failure to perform such
Party’s obligations under this Agreement has been the cause of, or resulted in,
the failure of the transactions contemplated by this Agreement to be consummated
by such date.


          For the purposes of Section 7.1(b), no representation or warranty
shall be deemed to be breached as a consequence of the existence of any fact,
circumstance, or event if such fact, circumstance, or event would not have a
Material Adverse Effect on the Party alleged to be in breach.


7.2   Effect of Termination


          (a)        If this Agreement is terminated pursuant to Section 7.1,
each of the Parties shall bear and pay all costs and expenses incurred by it or
on its behalf in connection with the transactions contemplated hereunder
including fees and expenses of its own financial consultants, investment
bankers, accountants, and counsel, provided that, notwithstanding anything to
the contrary contained in this Agreement, neither Buyer nor Seller shall be
released from any liabilities or damages arising out of its breach of any
provision of this Agreement.


          (b)        In the event that this Agreement is terminated pursuant to
Section 7.1, this Agreement shall become void and have no effect, except that
(i) the provisions relating to confidentiality set forth in Section 5.3(b) and
the provisions of this Section shall survive any such termination, and (ii) a
termination pursuant to Section 7.1(b), (c), or (d) shall not relieve the
breaching Party from any liability or damages arising out of its breach of any
provision of this Agreement giving rise to such termination.


7.3   Waiver


        Each Party, by written instrument signed by an executive officer of such
Party, may at any time extend the time for the performance of any of the
obligations or other acts of the other Party and may waive (i) any inaccuracies
of the other Party in the representations or warranties contained in this
Agreement or any document delivered pursuant hereto, (ii) compliance with any of
the covenants, undertakings, or agreements of the other Party, (iii) to the
extent permitted by law, satisfaction of any of the conditions precedent to its
obligations contained herein, or (iv) the performance by the other Party of any
of its obligations set forth herein.


29

--------------------------------------------------------------------------------



7.4   Amendment or Supplement


        This Agreement may be amended or supplemented at any time by mutual
agreement of the Parties, provided that any such amendment or supplement must be
in writing and authorized by or under the direction of the Board of Directors of
each of the Parties.


ARTICLE VIII
MISCELLANEOUS

8.1   Non Survivability of Representations and Warranties


        The representations and warranties of the Parties contained in Article
III and Article IV shall not survive the Closing.

8.2   Entire Agreement


        This Agreement contains the entire agreement among the Parties with
respect to the transactions contemplated hereby and supersedes all prior
arrangements or understandings with respect thereto, written or oral, other than
documents referred to herein and therein. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the Parties and
their respective successors. Nothing in this Agreement, expressed or implied, is
intended to confer upon any person, other than the Parties and their respective
successors, any rights, remedies, obligations, or liabilities.

8.3   No Assignment


        Neither of the Parties may assign any of its rights or obligations under
this Agreement to any other person.


30

--------------------------------------------------------------------------------



8.4   Notices


        All notices or other communications that are required or permitted
pursuant to this Agreement shall be in writing and sufficient if delivered
personally, telecopied (with confirmation) or sent by overnight mail service or
by registered or certified mail (return receipt requested), postage prepaid,
addressed as follows:

If to Buyer:   Dearborn Bancorp, Inc.         1360 Porter Street    Dearborn,
Michigan 48124    Attn: President and CEO    Tel: 313-565-5700      Fax:
313-561-2291      With a required copy to:  Dickinson Wright, PLLC    500
Woodward, Suite 4000    Detroit, Michigan 48226    Attn: Verne C. Hampton II   
Tel: 313-223-3546      Fax: 313-223-3595      If to Seller:  Pavilion Bancorp,
Inc.    135 East Maumee Street    Adrian, Michigan 49221    Attn: President &
CEO    Tel: 517-265-5144      Fax: 517-265-3926      With a required copy to: 
Varnum, Riddering, Schmidt & Howlett LLP    333 Bridge Street, NW    PO Box 352 
  Grand Rapids, MI 49504    Attn: Donald L. Johnson    Tel: 616-336-6828     
Fax: 616-336-7000   


8.5   Interpretation


        The captions contained in this Agreement are for reference purposes only
and are not part of this Agreement.


31

--------------------------------------------------------------------------------



8.6   Counterparts


        This Agreement may be executed in any number of counterparts, and each
such counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement.

8.7   Governing Law


        This Agreement shall be governed by and construed in accordance with the
laws of the State of Michigan applicable to agreements made and entirely to be
performed within such jurisdiction.

8.8   Severability


        Any term, provision, covenant, or restriction contained in this
Agreement held to be invalid, void, or unenforceable shall be ineffective to the
extent of such invalidity, voidness, or unenforceability, but neither the
remaining terms, provisions, covenants, nor restrictions contained in this
Agreement nor the validity or enforceability thereof in any other jurisdiction
shall be affected or impaired thereby. Any term, provision, covenant, or
restriction contained in this Agreement that is found to be so broad as to be
unenforceable shall be interpreted to be as broad as is enforceable.

        IN WITNESS WHEREOF, the Parties have caused this Stock Purchase
Agreement to be executed by their duly authorized officers as of July 16, 2004.

    Pavilion Bancorp, Inc.

      /s/ Douglas L. Kapnick      
By: Douglas L. Kapnick
Its: Chairman and President  


    Dearborn Bancorp, Inc.

      /s/ Jeffrey L. Karafa      
By: Jeffrey L. Karafa
Its: Vice President and Treasurer  


32

--------------------------------------------------------------------------------




AMENDMENT TO STOCK PURCHASE AGREEMENT

        This AMENDMENT TO STOCK PURCHASE AGREEMENT is entered into by and
between PAVILION BANCORP, INC., a Michigan corporation and a registered bank
holding company (“Seller”), and DEARBORN BANCORP, INC., a Michigan corporation
and a registered bank holding company (“Buyer”).

        WHEREAS, as of July 16, 2004 Seller entered into a Stock Purchase
Agreement (“Purchase Agreement”) wherein it agreed to sell to Buyer all of the
issued and outstanding capital stock of the Bank of Washtenaw; and

        WHEREAS, Seller and Buyer desire to amend the Purchase Agreement to
provide for an opportunity to make an election under Internal Revenue Code
Section 338(h)(10).

        NOW, THEREFORE, the parties hereby agree that the Purchase Agreement be
amended as follows:

First:         A new section 2.5 shall be added to the Purchase Agreement to
read as follows:


  2.5      Allocation of Purchase Price


  If the Seller and Buyer choose to file an election under Internal Revenue Code
Section 338(h)(10) (the “Election”), the aggregate amount of the Purchase Price
shall, for tax purposes only, be allocated among the assets of the Bank
substantially in accordance with the amounts set forth on Schedule 2.5. The
Buyer and the Seller agree that they will not take any position which is
inconsistent with the allocations set forth on Section 2.5 in preparing income,
capital, franchise or other tax returns.


Second:         A new section 5.11 shall be added to the Purchase Agreement
reading as follows:


  5.11 Internal Revenue Code Election


  Prior to the Closing a Tax Basis Study will be prepared at Buyer’s expense by
Crowe Chizek and Company LLC and submitted to Seller for review by Seller and,
at Buyer’s expense, by Seller’s accountants to illustrate the tax impact on the
Seller of making the Election. If Buyer determines that making the Election is
in its best interest, Seller agrees to make the Election and Buyer will pay to
Seller at the Closing as additional purchase price (“Additional Purchase Price”)
an amount equal to any additional taxes estimated by Seller and Buyer that
Seller will pay as a result of making the Election plus an additional amount
added to the Purchase Price (“Gross-up Amount”) such that the purchase price
received by Seller after deducting the Additional Purchase Price and after
deducting taxes on the Additional Purchase Price and taxes on the Gross-up
Amount is equal to $15,000,000. Buyer will also reimburse Seller at the Closing
for a reasonable amount of additional legal and accounting fees incurred by
Seller in connection with the Election and this amendment to the Purchase
Agreement. The Tax Basis Study approved by Seller and Buyer will be utilized in
the preparation of Schedule 2.5.


Third:         A new subparagraph shall be added to section 6.3 reading as
follows:


  (k) If the Election is made, Seller and Buyer shall have executed the
appropriate Internal Revenue Services forms.


        Capitalized terms not otherwise defined herein have the meaning ascribed
thereto in the Purchase Agreement. Except as provided herein, the Purchase
Agreement shall continue in full force and effect.

        This Amendment to the Stock Purchase Agreement has been authorized by
the Board of Directors of each of the Parties.

        WITNESS WHEREOF, the Parties have caused this Amendment to Stock
Purchase Agreement to be entered into by their duly authorized officers as of
September 21, 2004.

    PAVILION BANCORP, INC.

By: /s/ Douglas L. Kapnick
Its: Chairman and President


DEARBORN BANCORP, INC.

By: /s/ Jeffrey L. Karafa
Its: Vice President and Treasurer  
